               Case 1:19-cr-00173-LMB Document 23 Filed 04/19/19 Page 1 of 3 PageID# 63
^AO 199A (Rev. 6/97) Order Setting Conditions of Release                                                                 Page 1 of   Pages




                                     United States District Court
                                                 Eastern           District of         Virginia


                   United States of America
                                                                       ORDER SETTING CONDITIONS
                                                                                       OF RELEASE


                                                                   Case Number:        /:              /aC
                 CouiAJ TmPMfWQ
                           m rriu
                            Defendant


 IT IS ORDERED that the release of the defendant is subject to the following conditions:

           (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

           (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                 address and telephone number.

           (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant shall appear at(if blank, to be notified)                 United States District Court
                                                                                                                 Place

                    401 Courthouse Sq., Alexandria, VA        on     CLgc d I r-eaifcJ
                                                                                              Date and Time




                                        Release on Personal Recognizance or Unsecured Bond

  IT IS FURTHER ORDERED that the defendant be released provided that:

 (^ )(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
 (      )(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                                                                            dollars ($                   )
                 in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                    DISTRIBUTION:      COURT      DEFENDANT   PRETRIAL      SERVICES        U.S. ATTORNEY     U.S. MARSHAL
                 Case 1:19-cr-00173-LMB Document 23 Filed 04/19/19 Page 2 of 3 PageID# 64
AO 199B (Rev 12/11) Additional Conditions of Release                                                                                  Page^ o^3 Pages
                                                 ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

       (6) The defendant is placed in the custody of:
           Person or organization
             Address (only ifabove is an organization)
             City and state                           "b-C.        tP-QO 1 I                                     Tel.No.

who agrees to (a) supervise the defendant,(b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the
                                                                                                                                             ti court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.
                                                                         Signed:
                                                                                       Q             Custodi^                                 ' Date
(      (7) The defendant must:
     (B)(a) report on a regular basis to the following agency:                      Pretrial Services
      (Cl) (b) continue or actively seek employment.
      (n)(c) continue or start an education program.               ^ .
      (0,) (d) surrender any passport to:           US Proi'T'^^k/
      03) (e) not obtain a passport or other international travel document.
      (IZl) (f) abide by the following restrictions on personal association, residence, or travel: Do not depart the WashinjBston D.C.
                metropolitan area without prior approval of Pretrial Services or the Court.
      (ja) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                   including:                            o\cl                  ar>c/ nf) tvnidtJ hy Clr\y rr\Pan^ UJiH^ CinvCni^
                   Ukvlor -VK-p arip nf                                 a                        /^^ni-1-                                              ^
      (iS)(h) get medical or psychiatric treatment:                     "br- FVii                /anv                                            QS.
                 )r\y                                       pai'rl hy          r\rlrtr,i.         uJ&iW                           y £o Prfiif-ikJ (a/^nrdn?hr.
              (i) MurfHu niMuil^n^nrh                              -       nVlnrk aftpr hiding rrlrmrd nt ^                o'clock for employment,schooling,
                   or thi^llowing-purpos^                                                h{> in hgmg JprP/rt\i^^                cdjj i-LmlO jLMCtpi
      (CH) 0) maintain residence atOi halfway house or'communit^corrections center, as the pretrial services office or supervising officer considers
                   necessary.                                                                                         /Hnij Cl^ OMtA-             CtLUtUrl           —
      (00 (k) not possess a firearm, destructive device, or other weapon.
      ([D)(0 not use alcohol( [Z1 )at all( O )excessively.
      (Ki 1 (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.
      (.iXl (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                   random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                   prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                   accuracy of prohibited substance screening or testing.
       (□) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                   supervising officer.
       (S ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                   (CD ) (i.) Curfew. You are restricted to your residence every day ( Q ) from                            to                , or ( CD ) as
                               directed by the pretrial services office or supervising officer; or
                        ) (ii) Home Detention. You are restricted to your rcsidcucw at all 'imeF              -'M for cmnlov- n'- oducaiinn- reliaiou'; '^crvlrov:
                                medical, substance abuse, or mental health treatment; alforoey visits; court appearancv>.           ». .
                              activities approved in advance by the pretrial services office or supm ising officer; or
                   (□ ) (tit) Hume Incarceration. You arc restricted to 2d-hour-a"d»iy Sock-down at your residence esccpJ lor                  luxcssitie^ and
                              court appearoiiccs or oilier activities specifically appfo\cd b> the court.
       ( j2^7 (q) submit to location monitoring as directed by the pretrial services office or .aqterx i.sing offic.^r and comply wiilj all of the program
                   requirements and instructions provided.
       I^^he defendant shall not access a computer and/or the internet unless a computer monitoring program has
        - been installed by the probation office. The defendant shall consent to the installation of computer
       * monitoring software on any computer to which the defendant has access. Installation shall be performed
           by the probation officer. The software may restrict and/or record any and all activity on the computer,
           including the capture of keystrokes, application information, internet use history, email correspondence,
           and chat conversations. The defendant shall not remove, tamper with, reverse engineer, or in any way
           circumvent the software. The cost of the monitoring will be paid by the defendant.
           Refrain from possessing or utilizing any video gaming system and console, phones with internet
           capabilities, or other such devices which would enable contact and/or sharing of data with other
    wHiTii individuals known or unknown to the defendant;
           Submit to, and pay for, sex offender evaluation and/or treatment conducted by a certified sex offender
               Case 1:19-cr-00173-LMB Document 23 Filed 04/19/19 Page 3 of 3 PageID# 65
AO 199C (Rev. 09/08) Advice of Penalties                                                                 Page            of          Pages

                                              ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

      Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
     While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
      It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
     If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
     (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
           not more than $250,000 or imprisoned for not more than 10 years, or both;
     (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
           more than $250,000 or imprisoned for not more than five years, or both;
     (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
     (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
     A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in ^e forfeiture of any bond posted.
                                                     Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                       Defendant's Signature

                                                                                 DC
                                                                City and State                                    Telephone Number



                                                   Directions to the United States Marshal

          The defendant is ORDERED released after processing.
(□) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
          defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
          produced before the appropriate judge at the time and place specified.


Date: ,

                                                                         Leonie M. Brinkema
                                                                         United States District Judge
                                                                                         Printed name and title




                     DI.STRH3UTION:        COURT    DEFENDANT    PRETRIAL SERVICE     U.S. .ATTORNEY     U.S. MARSHAL
